DETAILED ACTION
In the Non-Final Rejection mailed 3/9/2022, claims 1-13 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 6/8/2022 has been entered:
Claims 1-2 and 5-13 are active.
Claims 3-4 are cancelled.
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
Applicant argues that Hummel does not disclose the claim limitation that “the detonator located in a center among the plurality of detonators of the unit group is set as the first detonator, and the blasting device communicates with the plurality of detonators of the unit group via the first detonator” because “Hummel merely discloses transmitting a signal to an adjacent detonator for communication with the electronic detonators far away from the blasting machine, and using a method of sequentially transmitting the signal to the electronic detonators”, which is different from the claimed invention because the claimed invention requires “performing wireless network communication with the rest of the detonators through the first detonator, not simply transmitting signals between the detonator and another detonator”, and further that “the first detonator directly performs communications with the blasting device, and bridges between the other detonators and the blasting device (see paragraph [0080])”. The examiner, respectfully, disagrees. 
Hummel explicitly discloses that the blasting machine is “any device that is capable of being in signal communication with electronic detonators, for example to send ARM, DISARM, and FIRE signals to the detonators, and/or to program the detonators with delay times and/or firing codes” (col. 5 lines 26-30), that a network “refers to wireless detonator assemblies in a blasting apparatus of the present invention in which at least one wireless detonator assembly is able to communicate via wireless communication means with at least one other wireless detonator assembly… [t]he network of wireless detonator assemblies may include those that communicate directly with the one or more blasting machines” (col. 6 lines 58-66), and that “the blasting machine may be able to function to program the wireless detonator assemblies in the network… with identification codes unique to each wireless detonator assembly, as well as delay times, firing codes, and other programming information” (col. 11 lines 7-12). Additionally, Hummel discloses that the wireless detonator assemblies form a network with some detonator assemblies in direct wireless communication with the blasting machine and others in communication with the blasting machine by relay of wireless signals through the detonator assemblies in direct communication with the blasting machine in order to overcome the issue of communication with detonator assemblies that are out of range or poorly positioned to receive wireless signals directly from the blasting machine (col. 8 lines 11-49). Finally, Hummel discloses an embodiment where a blasting machine (1) is in wireless signal communication with a wireless detonator assembly (13) via a first wireless detonator assembly (3) and an embodiment where a blasting machine (50) is in wireless communication with a plurality of wireless detonator assemblies (54 and 57, 55 and 58, 56 and 59) via first wireless detonator assemblies (51, 52, and 53, respectively), but also discloses that these are relatively simple networks of detonator assemblies (col. 11 lines 46-47), and that more complex networks is envisioned, for example a network where “wireless detonator assembly 58 could receive wireless signals relayed by any one or more of wireless detonator assemblies 51-56” (col. 11 lines 50-52). As such, the blasting machine and the detonators of Hummel do more than simply transmit a signal to an adjacent detonator, it is explicitly disclosed by Hummel that a plurality of detonator assemblies are in communication with a blasting machine via a first detonator, and it is apparent that the detonator assemblies in Hummel may be positioned essentially anywhere as long as at least one of the detonator assemblies is in direct communication with the blasting machine in order to relay communication signals from the blasting machine to the remaining detonator assemblies.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the detonator” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear which previously claimed detonator applicant is referring to by “the detonator”. For example, applicant recited in claim 1, from which claim 2 depends, “a detonator” (lines 2 and 8), “a plurality of the detonators” (lines 3, 4, 6, 8-9, 10, and 14), “a first detonator” (lines 4, 7, 8, 9, 11, and 13).
Claim 8 recites the limitation “a blasting command” (line 15). There is insufficient antecedent basis for this limitation in the claim. A blasting command was already recited in line 3, thus rendering unclear whether the blasting command recited in line 15 refers to the same blasting command or another blasting command.
Claims 9-13 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hummel et al. (US 7929270), herein ‘Hummel’.
Regarding claims 1 and 8-9, Hummel discloses a blasting system (Figs. 1-2) comprising: 
a detonator (detonator 7 of wireless detonator assemblies 3, 13, and 51-59) disposed in a blasting hole of a blasting target (col. 2 lines 47-50; col. 9 lines 49-52; Fig. 1); and 
a blasting device (1, 50) transmitting a blasting command (2, 61-69) to the detonator via a wireless network (3, 13, and 51-59; col. 9 lines 58-67; col. 10 lines 1-5, lines 18-21, and lines 36-54; col. 12 lines 36-47), wherein the blasting device includes: 
a synchronization module performing synchronization with the detonator (col. 12 lines 48-67; col. 14 lines 23-24; col. 15 lines 37-51); 
a unit group setting module setting a unit group (col. 11 lines 24-45) including a plurality of the detonators (EDDs of wireless detonator assemblies 3, 13, and 51-59); 
a first detonator setting module setting a first detonator (one of the EDDs of wireless detonator assemblies 3, 13, and 51-59) among the plurality of detonators of the unit group (col. 11 lines 7-23); and 
a network setting module setting the wireless network on a basis of the first detonator (3, 13, and 51-59; col. 9 lines 58-67; col. 10 lines 1-5, lines 18-21, and lines 36-54; col. 12 lines 36-47);
wherein the first detonator is located in a center of the plurality of detonators of the unit group (Figs. 1-2; col. 10 lines 22-64; col. 11 lines 46-57);
wherein the blasting device includes a blasting communication part performing communications with the plurality of detonators of the unit group via the first detonator (col. 11 lines 46-57; col. 11 line 62 – col. 12 line 3; col. 15 lines 17-22); and
wherein the blasting device transmits the blasting command to the first detonator and the first detonator transmits the blasting command to the plurality of detonators of the unit group (col. 10 lines 22-64; col. 11 lines 46-57), the blasting command including delay times (Fig. 4; col. 5 lines 26-35; col. 18 lines 17-22).
Regarding claims 2 and 10, Hummel discloses wherein the synchronization module synchronizes an absolute time of the blasting device and an absolute time of each detonator among the plurality of detonators (col. 12 lines 48-67; col. 14 lines 23-24; col. 15 lines 37-51).
Regarding claims 5 and 11, Hummel discloses wherein the network setting module: 
sets the wireless network by connecting the first detonator to detonators among the plurality of detonators, located adjacently to the first detonator (Figs. 1-2; col. 10 lines 22-54; col. 12 lines 36-47);
generates connection values for the plurality of detonators through the wireless network (col. 11 lines 7-45); 
compares the connection values and reference values for the plurality of detonators (col. 11 lines 7-45); and
resets the wireless network when the connection value for a single detonator among the plurality of detonators is greater than the reference value for the single detonator among the plurality of detonators (col. 10 lines 22-54; col. 11 lines 7-45; col. 12 lines 36-47). 
Regarding claims 6 and 12, Hummel discloses wherein the reference values are predetermined values in accordance with performance of the plurality of detonators (col. 11 lines 7-45).
Regarding claims 7 and 13, Hummel discloses wherein the blasting device stores the reference values in a blasting memory of the blasting device (col. 11 lines 7-45). 
Conclusion
Claims 1-2 and 5-13 are rejected. Claims 3-4 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641